DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the recitation “a local oscillator (LO) buffer” at line 5 renders the claim indefinite, because it is not clear as to what is called “a local oscillator (LO) buffer”.
In addition, it is not clear as to how “a loop-back test function” operates with the remaining elements of the claim.  Therefore, the claim is indefinite.
As to claim 16, it is not clear as to how “a balanced-to-unbalanced (balun) circuit” operates with the remaining elements of the claim.  Therefore, the claim is indefinite.
As to claim 17, the recitation “the balun circuit” at line 4 lacks clear antecedent basis.  It is suggested that claim 17 should depend from claim 16.
As to claim 19, it is rejected for similar reasons with respect to independent claim 1 as set forth above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Firoiu (US 2010/0151806).
As to claim 1, Firoiu discloses a semiconductor chip comprising: a first wireless communication circuit (see at least figure 3), comprising a signal path, wherein the signal path comprises a mixer input port (see input of I mixer or Q mixer coupled to block 313) and a signal node (see the signal node coupled to input of RF filter) distinct from the mixer input port; a local oscillator (LO) buffer (see legend “Calibration and LO Signal Generation”); and an auxiliary path (see a loopback test path “RF_CAL (LSB+USB)”), arranged to electrically connect the LO buffer to the signal node of the signal path, wherein the LO buffer is reused for a loop-back test function through the auxiliary path (see paragraphs [0032], [0037], and [0042]).
As to claims 2, 20, Firoiu discloses the first wireless communication circuit is a part of a receive (RX) circuit (see figure 3 which shows a receive circuit comprising LNA, I mixer, Q mixer, LP filters, VGAs, and DSP demodulator), the signal path is an RX signal path, and the LO buffer is reused for loop-back test of the RX circuit through the auxiliary path (see paragraphs [0032], [0037], and [0042]).
As to claim 3, Firoiu discloses the LO buffer is an RX LO buffer of the RX circuit and is further coupled to the mixer input port (see at least figure 3 which shows the LO buffer providing RX_LO signals to I mixer and Q mixer of the RX circuit). 
As to claim 18, Firoiu discloses the LO buffer is equipped with a mixer function 310 (see figure 3).
As to claim 19, it is rejected for similar reasons with respect to independent claim 1 as set forth above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Firoiu.
As to claim 4, Firoiu fails to disclose the RX circuit belongs to a Radio Detection and Ranging (RADAR) system.  The examiner, however, takes Official Notice that such a Radio Detection and Ranging (RADAR) system is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Firoiu as claimed, in order to provide more services to the users.
Claims 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Firoiu in view of Stampalia (US 2017/0005738).
As to claim 5, Firoiu fails to disclose a second wireless communication circuit comprising the LO buffer (see legend “Calibration and LO Signal Generation”).  Stampalia discloses a second wireless communication circuit (see the transmitter circuit in figure 4), comprising the LO buffer (114, 120). Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Stampalia to Firoiu as claimed, in order to provide more services to the users (by adding wireless transmission capability).
As to claim 6, the combination of Firoiu and Stampalia discloses that the second wireless communication circuit is a part of a transmitter circuit comprising the LO buffer (see the transmitter circuit in figure 4 of Stampalia), instead of an RX circuit as claimed.  Those skilled in the art, however, would have realized that as long as the combination of Firoiu and Stampalia does disclose a second wireless communication circuit comprising a LO buffer which is reused for a loopback test function, whether the second wireless circuit being a transmitter or a receiver does not involve any inventive concept.  In addition, the specification of the instant application fails to disclose any unexpected results obtained from using the second wireless communication circuit as a part of a receiver circuit.  Therefore, it would have been obvious, before the effective filling date of the claimed invention, to one of ordinary skill in the art to modify the combination of Firoiu and Stampalia as claimed, in order to provide more services to the users (by adding a second wireless reception capability).
	As to claim 7, the combination of Firoiu and Stampalia discloses the first wireless communication circuit and the second wireless communication circuit belong to a same wireless communication system (see Stampalia, paragraph [0021]).
	As to claims 8, 13, the combination of Firoiu and Stampalia fails to disclose the same wireless communication system is a Radio Detection and Ranging (RADAR) system.  The examiner, however, takes Official Notice that such a Radio Detection and Ranging (RADAR) system is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify the combination of Firoiu and Stampalia as claimed, in order to provide more services to the users.
As to claims 9, 14, the combination of Firoiu and Stampalia does disclose that the first wireless communication circuit and the second wireless communication circuit belong to a same wireless communication systems (see Stampalia, paragraph [0021]), instead of different wireless communication systems as claimed.  Those skilled in the art, however, would have realized that as long as the combination of Firoiu and Stampalia does disclose a second wireless communication circuit comprising a LO buffer which is reused for a loopback test function, whether the first wireless communication circuit and the second wireless communication circuit belong to a same or different wireless communication systems does not involve any inventive concept.  In addition, the specification of the instant application fails to disclose any unexpected results obtained from using the first wireless communication circuit and the second wireless communication circuit in different wireless communication systems.  Therefore, it would have been obvious, before the effective filling date of the claimed invention, to one of ordinary skill in the art to modify the combination of Firoiu and Stampalia as claimed, in order to provide more services to the users (by adding a second wireless communication system).
As to claims 10, 15, the combination of Firoiu and Stampalia fails to disclose the different wireless communication systems comprises a Radio Detection and Ranging (RADAR) system.  The examiner, however, takes Official Notice that such a Radio Detection and Ranging (RADAR) system is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify the combination of Firoiu and Stampalia as claimed, in order to provide more services to the users.
	As to claim 11,  the combination of Firoiu and Stampalia discloses the second wireless communication circuit is a part of a transmitter (TX) circuit (see Stampalia, figure 4 which shows a transmitter (TX) circuit comprising filter 130, PA 140), and the LO buffer (114, 120) is a TX LO buffer of the second wireless communication circuit (see paragraph [0024]). 
As to claim 12, the combination of Firoiu and Stampalia discloses the first wireless communication circuit and the second wireless communication circuit belong to a same wireless communication system (see Stampalia, paragraph [0021]).
Claims 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to claim 16, the prior art of record fail to disclose the signal path further comprises a balanced-to-unbalanced (balun) circuit, and the signal node is an ungrounded terminal on an unbalanced side of the balun circuit.
As to claim 17, the prior art of record fail to disclose the auxiliary path comprises: a P-type metal-oxide-semiconductor (PMOS) based amplifier, where the balun circuit is reused as an output load of the PMOS based amplifier when the PMOS based amplifier is enabled to drive the signal node according to an output signal of the LO buffer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Komori (US 2020/0351001), Willingham (US 2005/0069056), Waheed (US 2016/0174094) disclose loop-back test functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646